DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atance Orden et al. (US 2012/0328814)(Atance).
Regarding claim 1, Atance discloses an overmolded/through-molded pouch (Figs. 6-8), comprising: a pouch body (P1), wherein said pouch body extends from a substantially open top portion to a bottom portion, and wherein one or more wall portions define an at least partial pouch cavity extending from said substantially open top portion (62); at least one overmold aperture (60) formed through a portion of one or more of said one or more wall portions; and an overmolding material (P2) extending atop at least a portion of an exterior surface of said pouch body, wherein at least a portion of said overmolding material extends through said at least one overmold aperture, such that at least a portion of said overmolding material extends through at least a portion of said at least one overmold aperture and into at least a portion of said at least partial pouch cavity. See Figs. 6-10.

Regarding claim 3, at least a portion of said at least partial pouch cavity is contoured to accommodate a specific type of item or accessory to be retained within said overmolded/through-molded pouch. See Figs. 7-10.
 Regarding claim 4, at least a portion of at least one of said one or more wall portions is contoured to accommodate a specific type of item or accessory to be retained within said overmolded/through-molded pouch. See Figs. 7-10.
Regarding claim 5, said pouch body is substantially rigid. See [0002].
Regarding claim 6, said overmolding material is substantially resilient. See [0002].
Regarding claim 8, one or more overmold recess ridge segments (Fig. 8, below 64; or Fig. 10, at P2) extend from at least a portion of said exterior surface of said pouch body to define an overmold recess, wherein said at least one overmold aperture is formed through a portion of one or more of said one or more wall portions within said overmold recess, and wherein said overmolding material extends within said overmold recess. See Fig. 8. 
Regarding claim 9, at least one overmold recess (Fig. 8, below 64; or Fig. 10, at P2) is formed in at least a portion of an exterior surface of said pouch body, wherein said at least one overmold aperture (60) is formed through a portion of one or more of said one or more wall portions within said overmold recess, and wherein said overmolding material extends within said overmold recess. See Fig. 8. 

Regarding claim 12, at least a portion of a surface of said overmolding material includes tactile variations (61, 63, 64).
Regarding claim 13, Atance discloses an overmolded/through-molded pouch, comprising: a pouch body portion (P), wherein one or more wall portions define an at least partial pouch cavity of said pouch body portion; at least one overmold recess (Fig. 8, below 64; or Fig. 10, at P2) formed in at least a portion of an exterior surface of said pouch body portion, wherein at least one overmold aperture (60) is formed through a portion of one or more of said one or more wall portions within said overmold recess; and an overmolding material (P2) formed atop at least a portion of an exterior surface of said pouch body portion, within said at least one overmold recess, wherein at least a portion of said overmolding material extends through said at least one overmold aperture as one or more through-body protrusions, wherein each through-body protrusion extends through at least a portion of said at least one overmold aperture and into at least a portion of said at least partial pouch cavity. See Figs. 7-10.
Regarding claim 14, said pouch body is substantially rigid. See [0002].
Regarding claim 15, one or more overmold recess ridge segments (Fig. 8, at 64; or Fig. 10, above P2) extend from at least a portion of said exterior surface of said pouch body to define said at least one overmold recess. See Figs. 8 and 10.

Regarding claim 17, said overmolding material extends only within said overmold recess. See Figs. 8 and 10.
Regarding claim 18, an outer surface of said overmolding material is substantially coplanar with an outer surface of said pouch body, outside of said at least one overmold recess. See Fig. 10. 
Regarding claim 20, Atance discloses a method for producing an overmolded/through-molded pouch, comprising: providing a pouch body portion, wherein one or more wall portions define an at least partial pouch cavity of said pouch body portion, and wherein at least one overmold aperture is formed through a portion of one or more of said one or more wall portions; providing at least one overmold recess formed in at least a portion of an exterior surface of said pouch body portion, wherein at least one overmold aperture is formed through a portion of one or more of said one or more wall portions within said overmold recess; and providing an overmolding material atop at least a portion of an exterior surface of said pouch body portion, within said overmold recess, wherein at least a portion of said overmolding material extends through said at least one overmold aperture as one or more through-body protrusions, wherein each through-body protrusion extends through at least a portion of said at least one overmold aperture and into at least a portion of said at least partial pouch cavity. See above and Figs. 7-10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Atance as applied above in further view of Sitz (US 2014/0103083).
Regarding claims 7, 11 and 19, Atance discloses the claimed invention except for the claimed material. Sitz, which is drawn to a pouch, discloses a rubber or silicone and using a textured surface. See [0070]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed material in order to have a strong and resilient pouch and improve grip and appearance. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the overmolding material be formed of a rubber or silicone and be textured in order to have a strong/resilient pouch and improve grip and appearance since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 1/15/2022 have been fully considered but they are not persuasive. First, it is the Office’s position that Atance expressly discloses at least a See Above Rejection. 
As to the rest of applicant’s arguments, they essentially revolve around the single idea that Atance does not disclose a portion of the overmolding material extending through the overmold aperture, such that a portion of the overmolding material extends through a portion of the overmold aperture and into a portion of the pouch cavity. The Office respectfully disagrees. Applicant’s claim 1 defines “one or more wall portions” creating a “partial pouch cavity.” The “partial pouch cavity” having an “aperture formed” therethrough. Under these broad claim limitations, the “partial pouch cavity” need only begin and end at the outer portion of (P1). Moreover, it is unclear how the overmolding material extends only through a portion of the overmold aperture and into a portion of the partial pouch cavity. As a result of applicant’s broad claim language, it is the Office’s position that Atance sufficiently discloses the overmolding material (P2) extending through a portion of the overmold aperture (60) into a portion of the partial pouch cavity. See Fig. 7. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734